DETAILED ACTION
This Office Action is responsive to the amendments filed on 8/31/2021 and 8/26/2021.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, EP0378041.
Cohen teaches the production of a rubber composition used in the production of tire treads (for claim 1) (Page 5: lines 11-12); wherein said composition is made by combining an unsaturated rubber and a curing system (abstract; Page 3: lines 9-42). Said unsaturated rubber may be polybutadiene rubber (Page 4: line 52), corresponding to the claimed diene-based rubber (for claim 1). Said curing system comprises a thiuram accelerator such as tretramethylthiuram monosulfide (abstract; Page 3: line 56 to Page 
Cohen discloses a two-stage mixing process wherein the curing system and the filler are combined with the unsaturated rubber in separate steps (see Examples 1-6), with mixing in each step before performed at temperatures in the range of 220 to 340 F (for claim 1) (i.e., about 104 to 171 °C). The rubber composition is then molded into the desired structure and cured to form the tire tread (for claim 5) (Page 5: lines 1-16).
Cohen does not particularly point to a process wherein the rubber is kneaded with the sulfur donor and the accelerator prior to the addition of a filler.
It has been held that the “[S]election of any order of mixing ingredients is prima facie obvious;” see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See also MPEP 2144.04(IV)(C) and the cases cited therein. The prior art discloses a process wherein an unsaturated rubber is combined with the same components as recited in the instant claims in a two-step mixing process wherein the filler and curing system are added in separate stages. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the process 
It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05). As the prior art range overlaps the range recited in the instant claim, it would have been obvious to use a combination of guanidine accelerator and thiuram accelerator in the required ratio in view of the teachings of the prior art (for claim 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, EP0378041, as applied to claims 1, 2, 4, 5, and 7-9 above, and further in view of Otsuji et al, US2005/0096424.
The disclosure of Cohen is discussed earlier in this Action.
Cohen is silent regarding the use of a styrene/butadiene rubber having the claimed vinyl content.
Otsuji discloses a composition used in the production of tires, wherein said composition comprises a rubber component which is a blend of 20 to 95% styrene/butadiene rubber (SBR) (for claim 3) and butadiene rubber (BR) (abstract; ¶0010). As taught by Otsuji, the vinyl content of the styrene/butadiene rubber should be in the range of 30 to 75% by weight (for claim 3) to maintain a balance of flexibility and strength in the rubber composition (¶0013).
The cited references are both directed towards the same field of endeavor-i.e., rubber compositions used in the production of tires. Further note that Cohen teaches that rubber component of the composition of EP0378041 may comprise a styrene/butadiene rubber (Page 4: lines 56-57). Barring a showing of evidence demonstrating unexpected results, it would therefore have been obvious to modify the composition of Cohen by using the SBR/BR blend of Otsuji as the unsaturated rubber component, in order to obtain a final product having the improved balance of properties taught by the prior art (for claim 3).

Response to Arguments
Applicant’s arguments with respect to the rejections over Noordermeer et al, US2010/0137519, in view of secondary references have been fully considered and are persuasive.  The rejections have been withdrawn in view of the amendment to the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on (571)272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765   

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765